Citation Nr: 1614220	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-11 435	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a psychiatric disability, other than one manifested by substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran was granted a 60 day abeyance period for the submission of additional evidence.  In June 2015, the case was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of service connection for a psychiatric disability other than one manifested by substance abuse, the June 2015 Board remand ordered a VA examination to secure a clarifying advisory medical opinion as to the nature and likely etiology of the Veteran's psychiatric disability.  It was specifically noted that there were conflicting psychiatric diagnoses in the record (of adjustment disorder in January 2004, situational depression in May 1989, and depression not otherwise specified (NOS) in December 2012) (which had to be reconciled).  Subsequent VA treatment records also show an October 2013 diagnosis of pain disorder, diagnoses of unspecified depression, March 2014, June 2014, and February 2015 diagnoses of anxiety, and May 2014 diagnoses of PTSD, psychosis NOS, and mixed personality disorder.  However, on June 2015 VA examination, the examiner initially diagnosed only cocaine abuse (despite being advised that the focus was on psychiatric diagnoses other than those manifested by substance abuse), and in an addendum indicated that prior to May 2015 the Veteran had no psychiatric diagnoses other than polysubstance abuse.  That conclusion is inconsistent with her own citation to a January 2014 diagnosis of depression and with the various diagnoses in the record noted above, all prior to May 2015.  The opinion offered does not reflect consideration of the entire record, is nonresponsive to the Board's remand directives, and is inadequate for proper consideration of the claim.  [The June 2015 examination is also noted to have been conducted in accordance with the DSM-5.  DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in April 2014.  Hence, the DSM-IV governs in this matter.]  Accordingly, another examination to secure an adequate opinion is necessary.  

The Veteran appears to be receiving ongoing VA treatment for psychiatric disability; the most recent records of such treatment in the record are dated in June 2015.  Updated records of his VA psychiatric treatment may contain pertinent information, are constructively of record, and must be secured.

As the Veteran claims service connection for GERD in part as secondary to a psychiatric disability, adjudication of that matter must be deferred at this time, pending resolution of the claim of service connection for a psychiatric disability.  Furthermore, the Board's prior remand sought an advisory medical opinion as to whether the Veteran's GERD could have been caused or aggravated by one of the Veteran's psychiatric disabilities.  The opinion offered on June 2015 VA examination addresses only whether GERD was caused by a psychiatric disability (indicating it was not), and does not address whether a psychiatric disability  aggravated the GERD.  It is therefore incomplete, and should a psychiatric disability be found to be service-connected, another medical advisory medical (as to whether such disability aggravated the Veteran's GERD) would be necessary.


Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record complete updated (to the present) records of all VA evaluations and/or treatment the Veteran has received for psychiatric disability since June 2015.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each psychiatric disability entity (not manifested by substance abuse) found..  Please reconcile all of the psychiatric diagnoses noted in the record; if any is deemed invalid, explain why that is so.  

[The examiner should specifically address the: May 1989 diagnosis of situational depression January 2004 diagnosis of adjustment disorder, December 2012 diagnosis of depression NOS, October 2013 diagnosis of pain disorder, continued diagnoses of unspecified depression, March 2014, June 2014, and February 2015 diagnoses of anxiety, and May 2014 diagnoses of PTSD, psychosis NOS, and mixed personality disorder.]  

b. Please identify the likely etiology for each psychiatric disability (not manifested by substance abuse) diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the diagnosed psychiatric  disability entity is related to the Veteran's service/reported events therein (to include an overdose of Darvon pills in February 1970)?  

All opinions must include complete rationale.

3. The AOJ should then review the record and readjudicate the claim of service connection for a psychiatric disability other than one manifested by substance abuse.  

4. If (and only if) service connection for a psychiatric disability is granted, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion as to whether or not his GERD has been caused or aggravated (the opinion must address aggravation) by the psychiatric disability the AOJ finds to be service-connected.  The consulting physician must explain the rationale for the opinion offered.

5. The AOJ should then review the record and readjudicate the claim of service connection for GERD.  If either claim remanded remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

